Action to recover for personal injuries sustained by plaintiff in hurdling a jumping apparatus in defendant’s gymnasium, where plaintiff was a student. Judgment entered on the verdict of a jury in favor of plaintiff reversed on the facts and a new trial granted, costs.to abide the event. The finding that at the time defendant’s instructor directed plaintiff to jump, the position of the mat was not open and obvious to the plaintiff is contrary to the weight of the evidence. The appeal from the order denying defendant’s motion for a new trial on the ground that certain jurors withheld information from counsel before they were accepted is dismissed, without costs. In view of the reversal of the judgment, the matter has become academic. Lazansky, P. J., Hagarty, Carswell, Adel and Taylor, JJ., concur.